Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Response
This is in response to Applicant’s Response After Final Action filed on 10/25/2021, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1 – 16 and 18 – 21 are allowed. Applicant’s arguments/ response regarding at least claims 1, 16 and 21 (See Remarks filed 10/25/2021) have been fully considered and are persuasive. 

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: estimate an eye shape from the eye image using cascaded shape regression by iterating a shape-indexed extraction function over a plurality of stages, the shape-indexed extraction function being dependent on at least the eye image and the eye shape determined for a previous stage of the plurality of stages, the eye shape comprising a pupil shape, an iris shape, or an eyelid shape; and perform a biometric application based at least in part on the eye shape, wherein performing the biometric application comprises at least searching for glints based at least in part on the eye shape.

Regarding independent claim 16, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: using a 

Regarding independent claim 21, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: estimate an eye shape from the eye image using cascaded shape regression by iterating a shape-indexed extraction function over a plurality of stages, the shape-indexed extraction function being dependent on at least the eye image and the eye shape determined for a previous stage of the plurality of stages, the eye shape comprising a pupil shape, an iris shape, or and an eyelid shape; and perform a biometric application based at least in part on the eye shape.






___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666